El Juez Asociado Señor Serrano Geyls
emitió la opinión del Tribunal.
La peticionaria fue convicta de violar la Ley núm. 53 de 10 de junio de 1948 {Leyes, pág. 171, 33 L.P.R.A., see. 1471) (1) y confirmamos la sentencia bajo la autoridad de Pueblo v. Burgos, 75 D.P.R. 551 (1953); Pueblo v. López de Victoria et al., 77 D.P.R. 953 (1955). Más tarde interpuso recurso de habeas corpus ante este Tribunal. Expedimos el auto preliminar y autorizamos la libertad bajo fianza.
Se alega por la peticionaria en este recurso que la citada Ley núm. 53 es inconstitucional por estar en conflicto con la legislación federal sobre actos subversivos, debido a que el Congreso de los Estados Unidos, al aprobar la Ley Smith, 18 U.S.C. see. 2385, tuvo el propósito “de ocupar el campo de castigar la sedición contra todo gobierno establecido en Esta-dos Unidos, incluyendo el gobierno de los Estados Unidos, el gobierno de cualquier estado, territorio, distrito o posesión o el gobierno de cualquier subdivisión política de éstos.” (2). En vista del segundo problema que surge de este caso y que pasamos a considerar, es innecesario resolver la cuestión que somete la peticionaria.(3)
*1011El día 19 de julio de 1957, el Gobernador de Puerto Rico le concedió a la peticionaria un indulto absoluto e incondicio-nal —Cf. Pueblo v. Albizu, 77 D.P.R. 888, 893 (1955)— el cual le fue comunicado por carta el día 24 siguiente. Advertidos de ese hecho, ordenamos a la recurrida enviarnos copia certi-ficada de dicho indulto y concedimos tiempo a ambas partes para someter alegatos complementarios en los que se discu-tiera la naturaleza del indulto y sus efectos sobre las cuestio-nes planteadas y la disposición final del caso. Esos documen-tos constan en autos. Celebramos, además, una vista en la cual se discutió la cuestión.
En su parte esencial el indulto otorgado a la peticionaria provee lo siguiente:
“Yo, Luis Muñoz Marín, Gobernador del Estado Libre Aso-ciado de Puerto Rico, en virtud de la autoridad que me confiere la Constitución de Puerto Rico, por la presente indulto a Leonides Díaz Díaz, relevándola de cumplir la sentencia en el caso arriba mencionado por violación a la Ley Núm. 53 y restituyéndole todos sus derechos y prerrogativas bajo la Constitución del Estado Li-bre Asociado de Puerto Rico.”
Nos informa la peticionaria que el indulto no afecta en nada la disposición final del caso porque ella no acepta dicho indulto y sin esa aceptación éste no tiene validez. El Pueblo sostiene, por el contrario, que el indulto ha eliminado la fianza prestada y que en su virtud la peticionaria está completa-mente libre. Añade que el habeas corpus existe para obtener la libertad de una persona que se encuentra bajo custodia ile-gal, que tal condición no se cumple en este caso, y que, por consiguiente, el recurso se ha tornado académico (moot). Por las razones que a continuación expresamos, resolvemos que es correcto el criterio de El Pueblo y que procede decretar el archivo del recurso.
*1012Aunque los orígenes del auto de habeas corpus son un tanto oscuros, por lo menos desde el siglo XVII se le utilizó en Inglaterra como un medio para obtener la libertad de personas puestas en prisión ilegalmente. (4) Desde entonces hasta nuestros días, tanto por decreto de ley como por práctica judicial invariable, lo mismo en Inglaterra que en los Estados Unidos y Puerto Rico, se ha considerado indispensable que exista una restricción ilegal de la libertad de la persona para que pueda expedirse un auto de habeas corpus. (5)
En McNally v. Hill, Warden, 293 U. S. 131 (1934) el Tribunal Supremo federal, luego de un examen riguroso de los orígenes del auto en Inglaterra y de su desarrollo en los Es-tados Unidos, expresó lo siguiente: “No existe autoridad en la ley o en el recurso que permita su uso para invocar la deter-minación judicial de cuestiones que no han de afectar la lega-lidad de la custodia y detención, y no hemos hallado indicación alguna de tal uso en los comentarios sobre el derecho común inglés. Una búsqueda diligente de las autoridades inglesas y de los digestos anteriores a 1789, no arroja ningún caso en el cual se hubiera solicitado o utilizado el auto, antes o después de la convicción, como un medio para obtener un dictamen judicial sobre una cuestión, que aun cuando se resolviese en favor del peticionario, no produciría su inmediata libertad.
*1013“Tal uso del auto en las cortes federales no está sostenido por la historia ni por lenguaje alguno en las leyes que pueda señalar hacia un propósito de ampliar su función tradicio-nal . . . Sin restricción de la libertad no puede expedirse el auto. Igualmente, sin una restricción que sea ilegal, no puede utilizarse el recurso.” (Págs. 187-138.) Y añadió: “Cada vez que se ha planteado el problema, este Tribunal uniforme-mente se ha negado a revisar, mediante habeas corpus, cues-tiones que no afectan la legalidad de la detención.” (Pág. 139.) Más tarde, en Eagles v. Samuels, 329 U. S. 304, 307 (1946) luego de citar parte del lenguaje arriba transcrito, el Tribunal completó la doctrina afirmando enfáticamente: “Si la custodia o restricción de la libertad finalizan sin el uso del recurso, el caso ha terminado.” Y muy recientemente, en Parker v. Ellis, 28 L. W. 4321 (16 de mayo de 1960) se afirmó que “es un requisito de la jurisdicción de este Tribunal para dictaminar sobre una solicitud de habeas corpus que el peti-cionario esté bajo custodia cuando esa jurisdicción pueda hacerse efectiva.” Véase, además, Heflin v. United States, 358 U. S. 415, 421 (1959).
Los principios fundamentales expuestos en las citadas sen-tencias han sido aplicados por el Tribunal Supremo federal en diversas situaciones. Por estos motivos se ha negado el auto cuando la restricción es puramente moral—Wales v. Whitney, 114 U. S. 564 (1885); el encarcelamiento es voluntario—Baker v. Grice, 169 U. S. 284 (1898); la prisión habría ter-minado antes de que pudiera completarse el procedimiento inicial—Ex parte Báez, 177 U. S. 378 (1900) ; el peticionario puede obtener su libertad por otros medios—In re Lincoln, 202 U. S. 178 (1906); el peticionario está en libertad bajo fianza en la causa criminal—Stallings v. Splain, 253 U. S. 339 (1920); Johnson v. Hoy, 227 U. S. 245 (1913); no está cumpliendo aún la sentencia que sostiene es ilegal—McNally v. Hill, supra; se encuentra en libertad bajo palabra — Weber v. Squier, Warden, 315 U. S. 810 (1942); ha cumplido la sen-tencia en su totalidad, Parker v. Ellis, supra; o cuando por *1014alguna razón el peticionario no se halla bajo la custodia del recurrido—United States ex rel Lynn v. Dower, 322 U. S. 756 (1944); Kesling v. Humphrey, Warden, 322 U. S. 759 (1944); Zimmerman v. Walker, 319 U. S. 744 (1943).(6)
En nuestro país, la ley de habeas corpus concede el derecho de solicitar el auto a “cualquier persona que por cualquier pretexto sea encarcelada o ilegalmente privada de su liber-tad.” (34 L.P.R.A., see. 1741.) La solicitud deberá espe-cificar “que la persona a cuyo favor se solicita el auto está encarcelada y privada de su libertad, el funcionario o persona que le privó de la libertad, y el sitio o lugar donde se encuen-tra . ..” (See. 1742.) “El auto ha de dirigirse a la persona o autoridad que tenga detenido al presunto culpable a cuyo favor se ha hecho la solicitud, ordenándole, que presente a la persona detenida o arrestada ante el tribunal o juez donde haya de tener lugar la vista del auto, en la hora que se deter-mina en el mismo” (See. 1745). La persona contra quien se dicte el auto deberá contestar declarando “si tiene o no bajo su custodia, detenida, o bajo su poder a la persona a cuyo favor se dicte el auto”, la causa o autorización de la prisión, o si ha *1015transferido la custodia a otro. (See. 1748.) La persona “ha-brá de traer el preso bajo su custodia de acuerdo con lo orde-nado en el auto . . .” (See. 1749.) “Si de las pruebas no resulta causa legal para la prisión o detención, el tribunal o juez ordenará la excarcelación o levantará la detención de la persona.” (See. 1753.) De lo contrario, “ordenará nueva-mente la encarcelación o dispondrá que continúe la detención en el lugar donde se encontraba, siempre que la persona que lo tenía bajo su custodia o detención, tenga derecho a ello legalmente.” (See. 1759.)
Surge claramente de las citadas disposiciones, y de las demás que componen nuestra ley de habeas corpus, que el re-curso desempeña en Puerto Rico el mismo papel que histórica-mente le fue asignado en Inglaterra y los Estados Unidos: proteger la libertad personal contra detenciones ilegales. Tiene, por consiguiente, que existir una custodia o detención ilegal y una persona que tenga detenido ilegalmente a aquél en cuyo favor se solicita el auto. Nuestra jurisprudencia invariablemente ha exigido el cumplimiento de esos requisitos indispensables. Ex parte Soldini, 4 D.P.R. 168, 175 (1903); Ex parte Bird, 5 D.P.R. 247, 273 (1904); Ex parte Cintrón, 5 D.P.R. 90, 93 (1904); Ex parte Díaz, 7 D.P.R. 153, 179 (1904); Ex parte Dessús, 11 D.P.R. 386, 387 (1906); Rivera v. El Pueblo, 26 D.P.R. 186, 187 (1918); López v. Corte, 40 D.P.R. 499, 501 (1930); Amadeo, ob. cit. págs. 18-20.
El problema específico que ahora nos concierne resolver — el efecto de un perdón incondicional sobre un recurso de habeas corpus — -nunca ha sido discutido por este Tribunal. Hay, sin embargo, varios precedentes federales y estatales. En Hudspeth v. Tornello, 128 F.2d 172 (1942) la Corte de Circuito revocó una orden de una Corte de Distrito federal dictada en un procedimiento de habeas corpus y por la cual se decretaba la libertad del peticionario. Este solicitó del Tribunal Supremo federal expidiera un auto de certiorari para revisar la mencionada sentencia. En Tornello v. Hudspeth, 318 U. S. 792 (1943) el Tribunal resolvió lo siguiente: *1016“Se deniega la petición de un auto de certiorari dirigido a la Corte de Circuito de Apelaciones para el Décimo Circuito por el fundamento de que el caso es académico (moot), habiéndose demostrado que el peticionario ha sido perdonado por el Pre-sidente y que ya no se encuentra bajo la custodia del recurrido. Weber v. Squier, 315 U. S. 810.” La sentencia no ofrece nin-gún otro detalle sobre las circunstancias del caso. (7)
En la jurisprudencia de los tribunales federales inferiores existe un precedente que analiza ampliamente el problema, ante una situación de hechos casi idéntica a la que hoy con-frontamos. (8) En In re Callicot, 8 Blatchf. 89, 4 Fed. Cas. 1075 (Cir. Ct. N. Y., 1870)—citado con aprobación en Ex parte Báez, 177 U. S. 378, 389 (1900)—el peticionario pre-sentó una solicitud de habeas corpus alegando que su encarce-lamiento era ilegal porque la sentencia en su contra había sido dictada al amparo de una ley que a la sazón estaba derogada. En la vista del recurso, el fiscal federal probó que unos días antes el Presidente de los Estados Unidos había concedido un perdón absoluto e incondicional al peticionario y que dicho perdón le había sido comunicado a éste. Al resolver la cues-tión expresó el Juez Blatchford: “Hay prueba de que el peti-cionario ha sido perdonado. La petición en que se funda la presente solicitud tiene fecha y fue jurada en el pasado mes de mayo. El perdón es absoluto e incondicional. ¿Cómo, pues, puede una orden dictada por mí conceder mayor libertad al peticionario que la que hoy tiene? Si, en mayo, él estaba bajo restricción, hoy está tan libre para ir y venir donde él *1017desee como el abogado que hizo la solicitud; y, por lo tanto,, a menos que el auto de habeas corpus pueda utilizarse y con-siderarse por mí como un auto de error para revisar, y en efecto, revocar la sentencia, no existe razón para expe-dirlo . Si yo autorizara el auto, la contestación se-ría, que él ya no se encuentra en la penitenciaría, o que él está allí porque de su propia voluntad desea estar, y no porque su libertad esté restringida. Si él acudiese voluntariamente ante mí, lo único que podría yo decirle es que él está completa-mente libre para irse. Por este motivo, la moción solicita algo que es innecesario dentro de los propósitos para los cuales se utiliza el auto de habeas corpus. La ley provee y declara que el auto debe concederse a personas que estén en prisión. La restricción de la libertad es la verdadera base para insti-tuir una pesquisa sobre la causa de la detención. Si constara que, desde el perdón y a pesar del perdón, el alcaide de la peni-tenciaría lo retiene bajo alguna restricción, se presentaría un caso para ser investigado; pero los documentos que tengo ante mí no demuestran que ése sea el caso, y entiendo que tal cosa ni tan siquiera se sugiere en favor del peticionario.” (Págs. 1077-1078.)
El tribunal consideró entonces los efectos que podría tener sobre el recurso el hecho de que el peticionario no hubiere acep-tado el perdón. Y añadió: “Todo lo anterior podría conce-derse y suponemos que un prisionero puede aceptar o rehusar un perdón incondicional, si así lo deseare. No negamos que cuando se hubiere solicitado un auto de error contra una sen-tencia no se puede prohibir al prisionero, por medio de un perdón, que lleve hacia adelante el recurso con el fin de lograr una revocación del error. Él puede preferir que la sentencia sea anulada o revocada; pero esa no es la función del auto de habeas corpus en tal caso, según lo demuestran los precedentes a los cuales me he referido. Si él prefiere rehusar el perdón, no está en condiciones de decir que ése no es otra cosa que su acto voluntario, no importa cuál sea el motivo . . .” (Pág. 1078.)
*1018Nos pavece que el razonamiento contenido en In re Caillicott se ajusta perfectamente a los principios fundamentales, que históricamente han regido el auto de habeas corpus y a las exigencias particulares de nuestra ley y nuestra jurispru-dencia. Por esas razones debemos adoptarla en este recurso... Hay, no obstante, una leve diferencia entre las dos situaciones. "¡Contrario a lo sucedido en Callicott, la peticionaria en el prén-sente caso se hallaba en libertad bajo fianza al momento en •que las autoridades del penal le comunicaron que el Gober-nador le había otorgado un perdón incondicional. Esa fianza le fue autorizada por este Tribunal dentro del propio recurso *de habeas corpus. (9)
Nos parece evidente que la fianza así prestada no puede 'tener efecto alguno sobre el problema planteado.(10) Los .funcionarios a cargo de la persona de la peticionaria tenían la obligación de dar fin al estado de custodia tan pronto recibie-ran la orden ejecutiva, a menos que consideraran que el perdón era nulo y decidieran resistir la orden. Cf. Jamison v. Flanner, 228 Pac. 82, 84 (Ka. 1924); Weigel v. McCloskey, 166 S. W. 944, 946 (Ark. 1914); In re Moore, 31 Pac. 980; (Wy. 1893); Judicial investigation of pardon by governor, 30 A.L.R. 238 (1924). Tal situación, desde luego, no está ante nosotros. No hay duda de que las autoridades ejecu-tivas dieron por terminada la custodia de la peticionaria, *1019como cuestión de hecho, desde el momento en que a ella se le comunicó el perdón. De esta manera, la suspensión temporal de la custodia ocasionada por la fianza, se convirtió en defini-tiva por acción de los funcionarios ejecutivos. En realidad, la peticionaria estaba tan libre desde ese instante como lo hu-biese estado si, siendo una prisionera, se le hubiese puesto en la calle al momento de comunicársele el perdón. No hay absolutamente nada en el expediente que pruebe, o tan siquiera sugiera, que las autoridades ejecutivas hubiesen detenido a la peticionaria si hubiésemos ordenado la cancelación de te fianza en cualquier fecha posterior a la del perdón, (11) o que habrán de hacerlo si como resultado de este caso ordenamos dicha cancelación. (12) La única manera por la cual la peti-cionaria hallaría restringida su libertad sería la de solicitar y obtener que se le encarcelara de nuevo. Pero aun en el absurdo de que los funcionarios del penal accedieran, no pro-cedería el habeas corpus porque la restricción sería entera-mente voluntaria. Cf. Hendershott v. Young, supra; In re Callicott, supra.
En vista de todo lo anteriormente expresado, resolvemos que por haber cesado la custodia con motivo del perdón abso-luto e incondicional que se le otorgó a la peticionaria, no existe restricción alguna de su libertad y que, en consecuencia, pro-cede anular el auto expedido por haberse tornado académico (moot) el recurso. Parker v. Ellis, supra. Este fallo en modo alguno debe interpretarse como un abandono de nuestra reiterada actitud de salvar los tecnicismos de procedimiento para resolver los asuntos en su fondo. El vicio procesal que hemos considerado afecta la esencia misma del recurso de *1020habeas corpus y no podemos ignorarlo sin a la vez desnatura-lizar completamente el remedio. El habeas corpus, repeti-mos, por diseño histórico y conformación Jurídica funciona, exclusivamente para libertar a personas que se hallen bajo> una custodia ilegal e involuntaria y nunca para cuestionar,, en ausencia de esos requisitos, la validez de una ley. Si la custodia cesa definitivamente por decisión de aquél que la ejerce, cesa también el poder judicial de determinar sus cau-cas, porque el habeas corpus existe para investigar la validez ■de la detención y no la validez de la libertad.
Por las razones expuestas, no es posible resolver la cues-tión constitucional planteada por la peticionaria en este proce-dimiento, o si el perdón incondicional otorgádole tenía o no “que ser aceptado por ella. La peticionaria tendrá la oportu-nidad de hacer esos planteamientos ante el tribunal senten-ciador si presenta una moción para anular la sentencia.(13)

Se dictará sentencia anulando el auto expedido por ser académico el recurso y ordenando la cancelación de la fianza.


 Esta ley fue derogada por la Ley núm. 2 de 5 de agosto de 1957 {Leyes, pág. 554, 33 L.P.R.A., see. 1471).


 La acusación contra la peticionaria se presentó antes de la vigencia de la Constitución del Estado Libre Asociado de Puerto Rico.


 Examínense sobre el problema Pueblo v. Burgos, supra; Pennsylvania v. Nelson, 350 U. S. 497 (1956); Uphaus v. Wyman, 360 U. S. 72 (1959); Nostrand v. Balmer, 335 P.2d 10, 19 (Wash. 1959); Constítutional Law-Preemption of State Subversive Activities Law by Federal Law, 19 *1011La. L. Rev. 864 (1959); Rogge, State Power Over Sedition, Obscenity and Picketing, 34 N.Y.U. L. Rev. 817 (1959); Cramton, The Supreme Court and State Power to Deal with Subversion and Loyalty, 43 Minn. L. Rev. 1025 (1959); Federal Preemption of Sedition Field, 28 Geo. Wash. L. Rev. 457 (1960).


 The Freedom, Writ-The Expanding Use of Federal Habeos Corpus, 61 Harv. L. Rev. 657 (1948); Amadeo, El Habeas Corpus en Puerto Rico (1948) págs. 5-8; Church, Habeas Corpus (1893) págs. 2-33; Fellman, The Defendant’s Rights (1958) págs. 64-67.


 En California el habeas corpus se utiliza no sólo para obtener un remedio contra una detención ilegal sino también para librar al preso de condiciones ilegales de prisión. Ex parte Collins, 97 Pac. 188, 190 (1908); Ex parte Byrnes, 161 P.2d 376, 377 (1945); Application of Chessman, 279 P.2d 24, 27 (1955); Application of Gonsalves, 311 P.2d 483, 486 (1957); Application of Rye, 313 P.2d 914, 915 (1957); Habeas Corpus on Ground of Unlawful Treatment of Prisioners Lawfully in Custody, 155 A.L.R. 145 (1945). En cuanto a la jurisdicción federal, examínese Application of Hodge, 262 F.2d 778, 780 (9 Cir. 1958); Coffin v. Reichard, 143 F.2d 443 (6 Cir. 1944); Coffin v. Reichard, 148 F.2d 278 (6 Cir. 1945); Williams v. Steele, 194 F.2d 32, 917 (8 Cir. 1952) cert. denegado, 344 U. S. 822 (1955). No expresamos criterio alguno sobre esa cuestión por no estar planteada en el presente recurso.


 Situaciones parecidas han surgido en los tribunales federales infe-riores. Examínese entre otros, Darr v. Burford, 172 F.2d 668 (10 Cir. 1949) conf. en 339 U. S. 200 (1950); Van Meter v. Sanford, 99 F.2d 511 (5 Cir. 1938); López v. Swope, 205 F.2d 8 (9 Cir. 1953); Whitte v. Ferber, 219 F.2d 113 (3 Cir. 1955); United States ex rel Toran v. Thompson, 192 F.2d 807 (2 Cir. 1951); United States ex rel St. John v. Cummings, 233 F.2d 187 (2 Cir. 1956); Reger v. Hudspeth, 103 F.2d 825 (10 Cir. 1939); Ex parte Beach, 259 Fed. 956 (D. C. Cal. 1919); Jones v. Biddle, 131 F.2d 853 (8 Cir. 1942); Kelly v. Aderhold, 112 F.2d 118 (10 Cir. 1940); Lowrey v. Clark, 82 F. Supp. 1009 (D. C. Pa. 1948); In re Rowland, 85 F. Supp. 550 (D. C. Ark. 1949); 15 Cyclopedia, of Federal Procedure (3ra ed. 1953) secs. 86.28-86.33. En los estados prevalece la misma situación. Véanse como ejemplos, State v. Huffman, 297 P.2d 831 (Or. 1956); Hyde v. Nelson, 229 S. W. 200 (Mo. 1921); State v. Cohen, 201 Pac. 1027 (Nev. 1921); Ex parte Wilken, 115 N. W. 1075 (S. D. 1908); Hendershott v. Young, 120 A.2d 915 (Md. 1956); Ex parte Rubly, 261 S.W.2d 4 (Ark. 1953); When criminal or contempt case becomes moot so as to preclude review by higher court, 87 L. ed. 1201 (1943); Habeas Corpus — Nature and Extent of Restraint Necessary to Warrant Issuance of Writ, 42 Col. L. Rev. 1214 (1942); Parolee’s Right to Habeas Corpus, 148 A.L.R. 1243 (1944); Fellman, ob. cit. 68-69; Right of one at large on bail to writ of habeas corpus, 14 A.L.R. 344 (1921).


 Aunque conocemos las repetidas advertencias del Tribunal Supremo federal en el sentido de que una denegatoria de certiorari no crea jurispru-dencia, entendemos que tal doctrina no se aplica cuando el Tribunal expre-samente basa su denegatoria en un fundamento jurisdiccional. Véanse Parker v. Ellis, supra; Factor v. Fox, 175 F.2d 626, 629 (6 Cir. 1949).


 No hemos hallado, ni se nos ha citado, sentencia alguna de los estados que analice el problema específico que estamos discutiendo. Existen algunas sentencias que declaran académico (moot) el recurso por haberse otorgado un perdón al peticionario, pero no discuten la cuestión. Ex parte Davis, 146 Pac. 1085 (Okl. 1915); Ex parte Whitley, 233 Pac. 769 (Okl. 1925); Ex parte Ellard, 43 S.W.2d 931 (Tex. 1931).


 Es, desde luego, obvio que una fianza prestada dentro del propio .Tecurso de habeas corpus no puede utilizarse como razón para anular el •auto, alegando que el peticionario se halla “en libertad”. En tales cireuns--tancias, se suspende la custodia temporalmente como parte del procedimiento ■mismo de habeas corpus. Si el auto finalmente se expide, la libertad del preso es completa e incondicional. Si se deniega, la custodia puede reco-menzarse legalmente. Examínense Eagles v. Samuels, supra, y casos en él citados.


 En Ex parte Whitley, 233 Pac. 769 (Okl. 1925) sucedió exactamente lo mismo que en el presente caso — el peticionario recibió un perdón completo ■e incondicional luego de estar en libertad bajo una fianza autorizada por el •tribunal de apelaciones, en un procedimiento de habeas corpus instituido .originalmente ante dicho tribunal y ya sometido para decisión final. Se • ordenó la desestimación (dismissal) de la solicitud por motivo del perdón, •pero el tribunal no discutió el problema. Cf. Stephens v. State, 239 Pac. 450 (Okl. 1925).


 Pcr el contrario, la Diiectora de la Cárcel Estatal de Mujeres en su carta a la peticionaria enviándole el mandato del Gobernador, dijo lo si-guiente: “Kec'ba usted mi felicitación y que Dios le ilumine para que llaga usted buen uso del privilegio que le ha sido concedido.” Y el representante legal de la Directora ante este Tribunal, repetidamente nos dice que la peticionaria “goza de completa libertad” en virtud del indulto otorgádole.


 Si tal cosa sucediera, la peticionaria tendría claro derecho a solicitar de este Tribunal la expedición de un auto de habeas corpus.


 En Pueblo v. Cruzado, 74 D.P.R. 934, 940 (1953) resolvimos que •“Si una sentencia lesiona los derechos constitucionales o fundamentales del .acusado, o si se ha dictado sin jurisdicción, la validez de esa sentencia puede ;ser atacada directamente mediante moción, aun si la moción no participa ■directamente de la naturaleza de un auto de eoram nobis.” Y añadimos: “Tratándose de cuestiones constitucionales de carácter fundamental, el hecho de que las apelaciones contra las sentencias hubiesen sido desestima-,das por este Tribunal, por abandono, no debe ser obstáculo o impedimento :a la consideración de tal moción.” (Pág. 941.) Véanse, además, Pueblo v. Gerena, 72 D.P.R. 222 (1951); Pueblo v. Soto, 72 D.P.R. 412 (1951); Román v. Jefe Penitenciaría Estatal, 78 D.P.R. 767 (1955).